





CITATION: Richmond v. Ontario, 2011
      ONCA 315



DATE: 20110421



DOCKET: C52275



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Gregory Alan Richmond



Plaintiff



and



Her Majesty the Queen, the Ontario Provincial Police,
          Rob Vanderwoude, Robert Graham, Craig Houghton, Stephane Racine



Defendants







Gregory Alan Richmond, appearing in person



James Smith, for the defendants



Heard:  April 14, 2011



On appeal from the judgment of Justice R.M. Thompson of the Superior
          Court of Justice dated May 14, 2010.



APPEAL BOOK ENDORSEMENT



[1]

This is an appeal from a trial decision.  That decision turned to a
    large extent on the trial judges findings of fact.  We have only a limited
    jurisdiction to interfere with those findings.  We have considered the
    appellants arguments and the trial record.  We see no error.

[2]

The appeal is dismissed.  No costs.


